Title: To Thomas Jefferson from Joseph H. Nicholson, 8 March 1802
From: Nicholson, Joseph H.
To: Jefferson, Thomas


            Sir
              March 8. 1802
            I beg Leave to enclose you a Petition from John D: Thompson of Cecil County, who it appears has been indicted for not returning the Enumeration of the Inhabitants of that County within the Time limited by Law, and wishes to have the Prosecution dismissed. I know nothing of the Merits of his Case, but send you a Letter from Mr. David, a Member of the Executive Council of Maryland, who I am well acquainted with, and who I am persuaded would not state any thing as a fact which he did not know to be true.
            It has been said that the Census of Cecil County was badly taken; and this perhaps may be the Fact; but it is, certainly, a Fact which could not be ascertained without going into a second Enumeration, and is not the Offence for which he has been indicted. I do[…] whether any Injury has arisen from the Delay, […] respectfully, to offer an Opinion that the Relief asked for might be granted without Impropriety; more particularly as I believe the Party to be a very poor Man—
            I have the Honor to be Sir, with high Consideration Yr. Ob: Hble Servt
            Joseph H. Nicholson
          